 


113 HR 3386 IH: Accuracy for Adoptees Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3386 
IN THE HOUSE OF REPRESENTATIVES 
 
October 30, 2013 
Mr. Smith of Texas (for himself and Ms. Bass) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require Certificates of Citizenship and other Federal documents to reflect name and date of birth determinations made by a State court and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Accuracy for Adoptees Act. 
2.Recognition of State court determinations of name and birth dateSection 320 of the Immigration and Nationality Act (8 U.S.C. 1431) is amended by adding at the end the following: 
 
(c)A Certificate of Citizenship or other Federal document issued or requested to be amended under this section shall reflect the child’s name and date of birth as indicated on a State court order, birth certificate, certificate of foreign birth, certificate of birth abroad, or similar State vital records document issued by the child’s State of residence in the United States after the child has been adopted or readopted in that State.. 
 
